FILED
                             NOT FOR PUBLICATION                            FEB 15 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

                                                 No. 08-16311
EDWARD L. TIFFANY,
                                                 D.C. No. 3:04-CV-0635-RLH-RAM
               Petitioner - Appellant,

  v.
                                                 MEMORANDUM *
JACK PALMER, Warden, et al.,

               Respondents - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                    Roger L. Hunt, Chief District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        SKOPIL, FARRIS, and LEAVY, Circuit Judges.

       Nevada state prisoner Edward Tiffany appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to

28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
                                            I.

      Tiffany contends his constitutional rights to confront adverse witnesses, to

due process, and to a fair trial were violated when the state trial court admitted into

evidence hearsay statements made by the child-victim to her mother and during

videotaped police interviews. We reject those contentions.

      Tiffany fails to demonstrate that the state court’s admission of this hearsay

evidence was contrary to or an unreasonable application of clearly established

federal law. See 28 U.S.C. § 2254(d)(1). No Confrontation Clause violation

occurred because the child-victim testified and was cross-examined at trial. See

California v. Green, 399 U.S. 149, 157-64 (1970); United States v. Valdez-Soto, 31

F.3d 1467, 1470-71 (9th Cir. 1994). Likewise, Tiffany was not denied due process

or a fair trial. See Jammal v. Van de Kamp, 926 F.2d 918, 920 (9th Cir. 1991)

(noting admission of evidence violates due process and prevents a fair trial “[o]nly

if there are no permissible inferences the jury may draw from the evidence”)

(emphasis in original); Kealohapauole v. Shimoda, 800 F.2d 1463, 1466 (9th Cir.

1986) (noting admission of evidence violates due process only when it “rendered

the trial fundamentally unfair”); see also Estelle v. McGuire, 502 U.S. 62, 67-68

(1991) (“[I]t is not the province of a federal habeas court to reexamine state-court

determinations on state-law questions.”).


                                            2
                                         II.

      We decline to certify for appeal the uncertified issue raised in Tiffany’s brief

as he has not made a “substantial showing of the denial of a constitutional right.”

See 28 U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                          3